IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

GERALD ISRAEL,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-3522

DR. STEVEN DIMMETT, U.F.
SHANDS MEDICAL CENTER,

      Appellee.

_____________________________/

Opinion filed February 26, 2015.

An appeal from the Circuit Court for Duval County.
Karen K. Cole, Judge.

Gerald Israel, pro se, Appellant.

Stephen B. Gallagher and Meagan L. Logan of Marks Gray, P.A., Jacksonville, for
Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and BILBREY, JJ., CONCUR.